Title: From James Madison to Richard Harrison, 27 May 1805
From: Madison, James
To: Harrison, Richard


Sir.
Department of State, May 27th. 1805.
Mr. Cathcart has substituted the enclosed statement for that enclosed in your letter of the 24th. of April last.
Mr. Cathcart’s compensation commences, at the rate of two thousand dollars per annum on the 10th. July 1797, and continues at that rate until the 12th. Octr. 1802, when he received his appointment as Consul for Algiers: from that epoch it is increased to the rate of four thousand dollars pr. Annum, until the 24 July following, when he acknowledged the receipt of his appointment to Tunis; and from the last mentioned date to the 1st. January 1805, at the annual sum of two thousand dollars. He is to be allowed an outfit for Tripoli, equal to a years Salary, viz. two thousand dollars, and half a years outfit for Algiers, viz, an additional two thousand dollars; He is also to be allowed a quarters salary for returning:
1st. head. All the articles under this head are inadmissible.
2d ——All these charges are in their nature admissible.
3d ——The charge of four thousand dollars for services in the negotiation with Algiers is inadmissible. The charges which succeed it viz: for 300, for 500 & for 250 Dollars are admissible, and the two last making together seven hundred & fifty dollars may be credited without vouchers. The charges for Clerk hire and Stationery are in their nature admissible.
4th. These charges are in their nature admissible as are those under the
5th. head.
6th. The first and last items under this head are suspended until it can be examined how for it is clearly established that the affair in they originated is distinguished from a voluntary and Mercantile transaction. To the 2d. item the principle of making up losses on exchange to Public Agents applies in the loss being ascertained to have been suffered. 7th. 8th: 9th. & 10th. All these charges are in their nature admissible, except those under the dates of 25th. Decr. 1799. & 12 & 13 April 1800, which are to be rejected.
11th. If it be found that this draft was on the Public account it is to be admitted.
12th. So far as Mr. Lear can be charged with the sums composing this head they will be admitted.
13th. This is balanced by a credit given by Mr. Cathcart. The sum of 4,611 7/100 respecting the officers & crew of the Frigate Philadelphia must be settled with the Navy Dept. The rest of the debits are in their nature admissible except the article of Salary which has been before regulated. The whole account is subject to the oridnary [sic] rules respecting vouchers, except in the instance referred to under the 3d. head, & except the items which are stated as presents & these last are to be settled upon the principles pointed out in my letter to you of the 1st. July 1803, respecting the 8th. head of Mr. Eaton’s account. I am &c.
James Madison.
